Sutton, J.
Smith, a policeman of the city of Atlanta,- was tried before the police committee of the council of the city for conduct unbecoming an officer. The evidence on the hearing was conflicting. The committee found Smith guilty and discharged him from the police force. His petition for certiorari was overruled, and he excepted. Beld:
1. Were it necessary to prove that the alleged misconduct of the policeman was committed in the city of Atlanta (which we do not think it was necessary to do), it appears, from the evidence, that the alleged misconduct took place at the junction of Whitehall and McDaniel Streets, that at this place the policeman arrested Simpson, the person upon whose complaint the charges against the policeman were preferred, and called the police station and sent Simpson to the police station of the city, all of which we think is sufficient to show that the alleged misconduct took place in the city of Atlanta, there being no evidence to warrant even a bare conjecture that it took place outside the city. Womble v. State, 107 Ga. 666 (3) (33 S. E. 630) ; Hays v. State, 25 Ga. App. 591 (103 S. E. 730). The policeman was not being tried for a violation of any penal law or ordinance of the city or of the State, but was being tried on an alleged charge of conduct unbecoming a policeman of the city of Atlanta, which, under the rules of the police committee of the council of the city, could cause his dismissal from the police force.
2. The evidence was conflicting, but nevertheless authorized the committee of council to find the officer guilty of the offense charged, and it was not error for the court below to overrule the certiorari in this case. Carter v. State, 3 Ga. App. 476 (2) (60 S. E. 123) ; Puckett v. Meeks, 18 Ga. App. 40 (88 S. E. 750) ; Steele v. Cochran, 88 Ga. 296 (14 S. E. 617).

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.